Name: Commission Regulation (EC) No 1420/95 of 23 June 1995 amending Regulation (EEC) No 865/90 laying down detailed rules for the application of the special arrangements for imports of grain sorghum and millet originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the agreement on agriculture concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: trade;  executive power and public service;  economic geography;  plant product;  international trade
 Date Published: nan

 24. 6 . 95 | EN [ Official Journal of the European Communities No L 141 /9 COMMISSION REGULATION (EC) No 1420/95 of 23 June 1995 amending Regulation (EEC) No 865/90 laying down detailed rules for the application of the special arrangements for imports of grain sorghum and millet originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the agreement on agriculture concluded during the Uruguay Round of negotiations Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas in order to take account of the existing import arrangements in the cereals sector and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of the multilateral trade negatiations, transitional measures are needed to adjust the preferential concessions in the form of exemption from the import levy on certain cereal products from the ACP States and the OCT ; Whereas Commission Regulation (EEC) No 865/90 (2) lays down detailed rules for the application of the prefe ­ rential conditions reducing the import levy for quotas of sorghum and millet ; whereas, since the levies are being replaced by customs duties and the advance fixing of the import charge is being suspended from 1 July 1995, it is necessary to make transitional adjustments to these provi ­ sions ; Whereas the rates of duties of the customs tariff within the abovementioned quotas are those applicable on the day that the declaration of release for free circulation of the import is accepted ; Article 1 Regulation (EEC) No 865/90 is hereby amended as follows for the marketing year 1995/96 : 1 . 'levy' is replaced by 'duty' each time that it appears ; 2. the last sentence of Article 2 (b) and the last sentence of Article 4 (b) are deleted ; 3. Article 3 (b) is replaced by the following : '(b) the letters "ACP" or "OCT as the case may be in Section 8 . The licence shall oblige to import from the coun ­ tries specified . The import duty shall not be increased or adjusted.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 349, 31 . 12. 1994, p. 105. (2) OJ No L 90, 5 . 4. 19 £0, p. 16.